Citation Nr: 1206419	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  08-32 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a higher initial rating for service connected posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling prior to October 28, 2008 and 70 percent disabling thereafter.

2.  Entitlement to a higher initial rating for a service connected right ankle disability, currently rated as noncompensably disabling prior to October 28, 2008 and 10 percent disabling thereafter.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU), prior to October 28, 2008.   


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services




ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to December 1986. 

These matters come before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In that decision, the RO granted service connection for PTSD and a right ankle sprain and assigned initial disability ratings of 30 percent and 0 percent, respectively, both effective February 7, 2007. 

In an October 2008 statement, the Veteran requested a hearing before a Decision Review Officer (DRO) at the RO.  In March 2009, she withdrew her hearing request. 

In July 2009, the RO increased the initial ratings for PTSD to 70 percent the initial rating for a right ankle sprain, to 10 percent, and granted TDIU.  These ratings were all made effective October 28, 2008.  Since higher ratings and an earlier effective date for TDIU are available, the claims remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The issue of entitlement to TDIU prior to May 21, 2008 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  In October 2010, prior to the promulgation of a decision in the appeal, the Veteran requested in writing that the appeal for a higher initial rating for a right ankle disability be withdrawn. 

2.  From October 18, 2007 to May 21, 2008, the Veteran's PTSD was manifested by reduced reliability and productivity due to frequent panic attacks and and increased symptoms of insomnia, concentration difficulties, and mood swings.  

3.  Beginning May 21, 2008, the Veteran's PTSD has been manifested by impairment in most of the areas of work, school, family relations, judgment, thinking, and mood, without total social and occupational impairment.

4.  The Veteran is service-connected for PTSD, now rated 70 percent disabling since May 21, 2008.

5.  The Veteran is a high school graduate and has completed some college level coursework.  She was last employed in 2006 as a customer service representative.

6.  Beginning May 21, 2008, the Veteran's service-connected PTSD precluded her from securing or following substantially gainful employment consistent with her education and occupational experience. 

  
CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran for a higher rating for a right ankle disability have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002), (d)(5); 38 C.F.R. § 20.204 (2011). 

2.  From February 7, 2007 to May 21, 2008 the criteria for a 50 percent disability rating for PTSD were met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.130 Diagnostic Code (DC) 9411 (2011). 

3.  The criteria for a rating in excess of 70 percent for PTSD have not been met since May 21, 2008.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.130 Diagnostic Code (DC) 9411. 

4.  Beginning May 21, 2008, the criteria for a TDIU due to service-connected PTSD are met.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of appeal 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative in writing or on the record at a hearing on appeal.  Id.  

In an October 2010 statement, the Veteran requested that her appeal for a higher initial rating for a right ankle disability be withdrawn.  Therefore, the Veteran has withdrawn the appeal and, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this appeal and it is dismissed. 

II. Higher initial rating for PTSD

Duty to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The appeal for higher initial ratings for PTSD arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection. The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, VA treatment records, private medical records, and Social Security Administration (SSA) disability records.  Additionally, the Veteran was provided a proper psychological examination in April 2009 for her claim.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  There is no indication that her service-connected PTSD has worsened since the date of the most recent examination, and hence an additional examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

This appeal was subject to a September 2010 Board remand to obtain SSA disability records.  Since the SSA disability records have been associated with the claims folder, the record is in compliance with the prior remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Laws and regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged." Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).

When evaluating the level of disability from a mental disorder, VA will also consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The schedular criteria for rating psychiatric disabilities incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV). See 38 C.F.R. §§ 4.125, 4.130.

PTSD is rated under 38 C.F.R. § 4.130, DC 9411, according to the General Rating Formula for Mental Disorders. 

Under the General Rating Formula, a 30 percent disability rating is warranted when there is social and occupational impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances ( including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific 
rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The Board has considered the GAF scores assigned during the appeal period.  The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32). 

GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

GAF scores ranging from 51-60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Id. 

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14.

Factual Background

Private medical records, dated in February 2007, showed that the Veteran complained of PTSD type symptoms.  She reported that she became aware of the symptoms when an incident at work reminded her of the in-service stressor.  

The Veteran underwent several private counseling sessions from March to June 2007.  She complained about sleep disturbances, memory problems, and flashbacks.  She also expressed concern that her inability to trust others inhibited her ability to maintain interpersonal relationships.  

SSA Mental Status Evaluation, dated in July 2007, showed that the Veteran had become aware of PTSD symptoms sometime in 2002.  She had panic attacks, nightmares, and difficulty maintaining interpersonal relationships, particularly with males.  Aside from visiting her family, she reported being socially isolative.  Mental status examination showed her to be oriented to person, place, and time.  She did not exhibit any speech problems.  

The examiner noted a depressed mood and occasional flat affect.  She did not believe that the Veteran had suicide ideation or delusions/ hallucinations.  She noted a fair to poor memory and difficulty concentrating.  However, she commented that the Veteran was taking classes online and was able to complete her coursework if given enough time.  She also thought that the Veteran would have difficulty regularly interacting with co-workers due to panic attacks.  She concluded that she believed the Veteran was bright and until recently was capable of employment.  However, after a prior supervisor reminded her of her attacker, she had been unable to maintain her prior occupational function.  

Private medical records from October 2007 showed that the Veteran had not been on psychiatric medication in nearly five years.  However, her symptoms had recently increased.  She noted increased sleep disturbances, concentration difficulties, and mood swings.  The examiner assessed anxiety, depression, and PTSD.  She gave the Veteran a prescription for Paxil.  

In February 2008, a SSA Mental Residual Functional Capacity Assessment showed that the Veteran had increase symptoms in October 2007 and restarted her medication.  She was not under the care of a mental health professional.  Despite her symptoms, she maintained an ability to function in a "fairly full" range of daily activities.  The examiner assessed her reports as partially credible.  He believed she could carry out simple occupational tasks under ordinary supervision and adapt to a workplace setting.  He concluded that she was able to meet the basic mental demands of competitive employment.  

The Veteran underwent a VA psychological examination in March 2008.  She reported seeking intermittent treatment for PTSD based upon her health insurance status and fluctuating symptoms.  She did not have any mental health problems prior to service.  During service, a male friend suddenly attacked her without provocation while they were watching TV.  She recalled being seriously injured and seeking medical attention.  Following the incident, she increased her alcohol consumption and engaged in intermittent self mutilation.  She had been unemployed since May 2006 citing a trigeminal neuralgia disability.  Currently she lived with her adopted step-son.  Her parents also lived nearby, and she was regularly helping them with various activities.  She reported having some limited friendships and having a good male friend.

Mental status examination showed the Veteran to have a broad affect and a euthmic mood with mild anxiety.  She did not exhibit any thought process or communication impairment.  Her appearance was adequate.  She denied any suicidal or homicidal ideation.  

The Veteran complained of a memory problem.  She was unable to recall historical details of her life and had difficulty remembering current tasks.  She often wrote notes to aid her memory.  She also described having three to five panic attacks per week.  She denied having depressive symptoms.  She stated that outside of a panic attack she was not anxious.  However, she endorsed irritability symptoms.  She had problems with insomnia on most nights.  The examiner diagnosed PTSD and assigned a GAF score of 56.  

The examiner noted that the Veteran was unemployed and had difficulty concentrating.  He noted that she got along well with her male friend and son.  However, she had few friends and spent a considerable amount of time caring for her elderly parents.  The examiner concluded that she had difficulty with concentration and memory, frequent PTSD related panic attacks, and stress over memories of her in-service stressor. 

In April 2008, the Veteran reported that she had panic attacks approximately three to five times per week.  She stated that her memory impairment prevented her from completing routine tasks.  She contended that her pacing during panic attacks should be considered ritualistic behavior.  

VA treatment records from May 2008 reflect that she underwent a psycho-social interview as part of her intake interview as a new patient.  She was cooperative.  The examiner considered her hygiene and grooming to be good.  However, her mood was dysphoric and she had a flat affect.  Speech and thought pattern were normal.  She reported having impairment of her immediate and remote memory, specifically recalling dates of events.  The examiner noted that reality testing was good without endorsement of hallucinations or delusions.  In her summary, she noted that the Veteran had occasional fleeting thoughts of suicide a few years ago. 

She then underwent an intake interview.  She had a psychiatric history of PTSD, major depression, and panic disorder without agoraphobia.  She related that during service she was viciously assaulted without warning by a male friend.  She had become increasingly withdrawn and limited her social activities.  However, she remained close to her step son and mother.  

She endorsed PTSD symptoms of: hypervigilance, irritability, nightmares, intrusive thoughts, feelings of detachment, and panic attacks.  She described herself as often tearful and having low self-esteem.  She denied ever being homicidal or suicidal.    The examiner reiterated diagnoses of PTSD, chronic major depressive disorder, and moderate panic disorder.  She assigned a GAF score of 65.    

On May 21, 2008, the Veteran had a military sexual trauma clinic interview.  The examiner noted the Veteran to be cooperative with appropriate grooming and hygiene.  She had a dysphoric mood and a flat affect.  Her immediate and remote memory were somewhat impaired as she had difficulty remember dates of events, but was considered a fair historian.  Thought process was normal and she denied having homicidal or suicidal ideations. 

The Veteran described being assaulted twice during service.  As a result she had recurrent nightmares, intrusive thoughts and avoidant behaviors.  The examiner commented that she met the criteria for major depressive disorder and a panic disorder without agoraphobia.  The Veteran had a persistent concern about having additional panic attacks.  She reported that she was currently unemployed due to her PTSD and panic disorder.  The examiner diagnosed PTSD, panic disorder without agoraphobia, and major depression described a recurrent and moderate.  She assigned a GAF score of 44 for serious symptoms.  

VA treatment records from August 2008 show that the Veteran presented with fair grooming and hygiene.  The examiner assessed her mood as dysthymic.  She judged her communication and thought processes to be normal.  Reality testing was good.  The Veteran reported having "a bad week" stating that she did not believe her treatment was progressing.  She expressed frustration at tracking her psychological symptoms.  The examiner assessed the Veteran as having moderate feelings of hopelessness or helplessness.  She did not have any suicidal or homicidal ideation.  

In September 2008, the Veteran again exhibited fair grooming and hygiene with a dysthymic mood.  Mental status examination was mostly unchanged from August.  She again expressed frustration with tracking her psychological symptoms.   She described having a recent panic attack at a store causing her to run outside and lose track of her mother.  Two weeks later she had another therapy session.  Her primary complaint was frustration with her inability to concentrate on her school courses.   

On October 15, 2008, the Veteran reported increased depressive symptoms.  She had difficulty concentrating during the therapy session.  She reported problems with maintaining her appearance and had low self esteem over her inability to do so.  VA therapy notes from November 2008 again showed the Veteran reporting concentration and memory difficulties.  

On October 28, 2008, the Veteran reported that her increased PTSD symptoms had a direct impact on her employment.  

In January 2009, the SSA awarded disability benefits to the Veteran.  The primary disability was listed as curvature of the spine and the secondary disability was listed as anxiety related disorders.  The award was effective May 1, 2006.  

The Veteran underwent a VA PTSD examination in April 2009.  She reported being involved in individual psychotherapy and group therapy.  She complained that her Prozac medication was not helpful.  She remained unemployed.  She reported that her mental health problems forced her to take numerous breaks by going outside due to anxiety type symptoms.  She continued to live with her stepson.  However, she described being significantly isolative and having irritable behavior to the point of hitting or throwing objects at her stepson.  She continued to see her male companion on a daily basis.  However, she was also irritable with him, citing angry outbursts involving cursing or hitting him.  She spent 90 percent of her time with her elderly mother because she did not want to be alone.  She continued to have difficulties being alone with men.  She gave up recreational activities such as gardening or reading.  

Mental status examination showed her to be extremely anxious and dysphoric.  She had tearful, tremulous behavior with psychomotor agitation.  Thought process and reality testing were ok.  She reported recent problems with suicide ideation, citing increased feelings of frustration and hopelessness.  She also had problems with personal hygiene.  She continued to have significant memory impairment.  

She could not recall feelings about temporarily ceasing her medication and often forgot tasks involving daily activities.  She relied on her mother to remind her to pay her bills and take her medication.  The examiner commented that there was no evidence of obsessive-compulsive disorder and that her speech continued to be normal.  However, she had ongoing problems with panic attacks, frequent having more than five per week.  

The examiner observed that she endorsed many more depressive symptoms as compared to the last examination.  He cited daily crying spells, social withdrawal, feelings of worthlessness, and irritability.  He noted that impulse control was significantly impaired as evinced by her aggressive behavior to her stepson and male companion.  She continued to have sleep disturbances.   

The examiner diagnosed PTSD and assigned a GAF score of 49.  He commented that her frequent anxiety, panic, and dysphoria would preclude gainful employment.  

The Veteran attended a group therapy session in April 2009.  She became upset over having to read her written statement to the group.  She endorsed having a specific suicide plan of overdosing on drugs, but denied intent to carry out the plan.  The examiner developed a safety plan for the Veteran.  

In June 2009, the Veteran underwent an intake interview for individual psychological therapy.  She exhibited good grooming and hygiene.  Her mood was described as dysphoric and her affect was irritable.  Speech and thoughts processes were unremarkable.  Although her immediate and remote memory was grossly intact, the examiner judged her to be a poor historian.  He noted that her reality testing was good.  During the interview, the Veteran displayed irritable and guarded behavior.  The examiner assessed moderate current feelings of hopelessness and helplessness.  The Veteran denied any active suicidal or homicidal ideations.  

VA treatment notes from July 2009 reflect that the Veteran continued to have significant anxiety problems.  She also reported sleep disorders, nightmares, and irritability.  Although she had several periods of improvement in symptoms, it was not sustained.  She reported waxing and waning of depressive symptoms including anhedonia, sleep problems, psychomotor retardation, fatigue, poor concentration, feelings of worthlessness, and thoughts about death.  She denied any current suicide ideation.  

The Veteran described having intrusive thoughts about her in-service stressors.  She developed socially avoidant behavior as a coping mechanism.  She also had approximately 14 panic attacks per week.  They were often initiated by thoughts of her in-service stressors, but could occur without any cue.  She reported that she continued to have a good relationship with her stepson and a male companion.  However, due to her anxiety she recently stopped school.  She continued to be unemployed.  She denied having any leisure interests.  

She denied suicidal or homicidal ideation.  The examiner diagnosed PTSD and major depressive disorder, but panic disorder was ruled out.  He explained that her panic disorder symptoms may be considered inclusive of her PTSD diagnosis.  He assessed a GAF score of 49. 

VA psychology notes from July 2009 reflect that she was discharged from individual therapy for attendance problems.  She attended three out of six scheduled therapy sessions.   The initial diagnoses of PTSD and major depressive disorder and rule out panic disorder were maintained.  Her GAF score remained 49.  

VA treatment records from October 2009 showed that the Veteran was having difficulty with paranoia and panic disorders as related to PTSD.  She asked to sit near the door due to anxiety symptoms.  She related a fear to the examiner that he would become violent.  She was socially isolative due to her fear of public places.  She described having a chronically depressed mood, low energy, and poor concentration.  She denied any suicidal or homicidal ideation.  

Mental status examination showed that she was initially paranoid, but subsequent established a good rapport with the examiner.  There was no evidence of an overt thought disorder or perceptual abnormalities.  The examiner diagnosed PTSD, major depressive disorder recurrent without psychotic features and inter-episode recovery, and moderate panic disorder.  He provided a GAF score of 45.  

VA treatment records from November 2009 were remarkable for the return of suicide ideation.  Her risk was assessed as moderate and she was given a plan of care in case of an emergency.  

VA treatment records from January to March 2010 show that the Veteran continued individual therapy.  She was noted to have suicide ideation and her suicide risk was assessed as moderate.  The examiner made a safety plan for the Veteran if her suicidal thoughts increased.  

Analysis

(i) Rating in excess of 30 percent prior to October 28, 2008

On October 18, 2007, the Veteran reported increased symptomatology for her sleep disturbances, concentration problems, and mood swings.  Following this report, the evidence reflects that the Veteran had reduced reliability and productivity due to frequent panic attacks and increased memory impairment.  A March 2008 VA PTSD examination showed that she had frequent panic attacks and memory impairment that interfered with her ability to perform domestic chores.  However, she reported having a good relationship with her stepson and male companion and a few friends.  The examiner provided a GAF score of 56 for moderate symptoms.  

Even prior to October 18, 2007, the Veteran experienced significant difficulties with interpersonal relationships, reportedly had panic attacks and memory and concentration difficulties.

In April 2008, she describes having panic attacks three to five times per week and her memory deteriorating to where she forgot daily tasks.  Although in May 2008 she reported a fleeting thought of suicide, she described it as occurring a few years ago and denied any current suicidal or homicidal ideations.  In September and October 2008, she reported increased difficulty with her school work due to concentration and memory problems.  Hence, as of October 18, 2007, the Veteran demonstrated an increase in her PTSD symptoms that most closely approximated the 50 percent rating criteria.  Mauerhan.; 38 C.F.R. § 4.130, DC 9411.  

Until May 21, 2008, the Veteran did not exhibit symptoms resulting in deficiencies in most areas.  She presented to examiners with good grooming and hygiene.  No additional interpersonal difficulties were noted from her baseline reports.  Aside from her isolated report of prior suicide ideation, there were no reports of a current suicide or homicidal ideation during this period.  She enrolled in school for the fall 2008 semester, albeit with increasing difficulty in completely coursework.  Significantly, the Veteran was given GAFs indicative of no more than moderate impairment, and was not given GAF's of 50 or less, which would have indicated impairment in most of the areas needed for a 70 percent rating.

The evidence from February 7, 2007 to May 21, 2008 does not show a sustained increased in her baseline reports of sleep disturbances, concentration difficulties, and mood swings.  Without PTSD symptomatology productive of deficiencies in most areas of social and occupational function, the criteria for a rating in excess of 50 percent are not met prior to May 21, 2008.  Id.

(ii) Rating in excess of 70 percent beginning May 21, 2008

Beginning May 21, 2008, the record shows occupational and social impairment with deficiencies in most areas.  On this date, the examiner described the Veteran's immediate and remote memory as somewhat impaired.  She noted that the Veteran was unemployed due to her psychiatric symptoms.  She assessed the Veteran as having a GAF score of 44 for serious symptoms.  

Since this date, she had increased problems with interpersonal relationships by acting violently and aggressively to her stepson and male companion.  She also began reporting suicidal ideation on several occasions.  The April 2009 VA examination report reflects a GAF score of 49 to reflect serious symptoms.  She reports having fourteen panic attacks per week in July 2009.  The Board finds that the GAF score of 44 assigned on May 21, 2008 along with the additional symptoms of poor hygiene, suicidal ideation, and aggressive behavior toward her stepson and companion reported during this period are indicative of symptoms approximating the 70 percent rating criteria beginning May 21, 2008.  Id. 

Although the GAF scores assigned throughout the appeal period indicate that the Veteran has experienced serious difficulties in social and occupational functioning due to PTSD, the record does not show that PTSD causes total social and occupational impairment.  She has been able to maintain relationships, albeit with difficulty, with her parents, stepson, and a male companion.   

Further, the Veteran does not demonstrate gross impairment in thought processes or communication abilities.  She has not experienced hallucinations or delusions.  She has been able to provide at least minimal self-care and has always been fully oriented to person, place, and time.  Although suicidal ideation and memory problems have been reported, she has not been shown to have posed any threat of danger or injury to herself or others and she has not experienced memory loss for names of close relatives, own occupation, or name.  In sum, total social and occupational impairment has not been demonstrated at any time throughout the appeal period.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.130, DC 9411. 

The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran, as required by Schafrath, supra.  The Board has found no section that provides a basis upon which to assign a higher disability rating for PTSD than those presently assigned.

TDIU prior to October 28, 2008

The Court has held that entitlement to a TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability. Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service connected disabilities, from securing or following "substantially gainful employment" consistent with her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non service-connected disability and advancing age, which would justify a TDIU due solely to the service-connected disabilities.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

A TDIU is provided where the combined schedular evaluation for service-connected diseases and disabilities is less than total, or 100 percent.  38 C.F.R. 
§ 4.16(a).

Beginning May 21, 2008, the Veteran's service connected PTSD is rated as 70 percent disabling.  She thereby meets the criteria for TDIU under 38 C.F.R. § 4.16(a).  

The record shows that the Veteran has not been employed since 2006.  On May 21, 2008 she reported that she was unable to work due to service connected PTSD symptoms.  The examiner authoring the April 2009 VA PTSD examination report also determined that she was unemployable due to her service connected psychiatric symptoms.  There is no additional evidence of record suggesting that the Veteran was ever capable of gainful employment or employed since May 21, 2008.  A TDIU beginning May 21, 2008 is granted.  

Extraschedular

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The Veteran's PTSD manifests by symptoms including sleep disturbances, anxiety, irritability, social isolation, and fatigue.  The record does not show any extraordinary symptoms.  The record shows this poses some interference with employment, but does not show marked interference beyond the currently assigned ratings.  Because these symptoms are contemplated in the rating schedule and do not result in marked interference with employment, referral for extraschedular consideration is not warranted.  


ORDER

The appeal for a higher initial rating for a right ankle disability is dismissed.

An initial rating of 50 percent is granted for service connected PTSD, effective from February 7, 2007 to May 21, 2008.  

An initial rating in excess of 70 percent for PTSD since May 21, 2008, is denied.

An award of TDIU beginning May 21, 2008 is granted.  


REMAND

TDIU is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2008).  

Prior to May 21, 2008, the Veteran did not meet the percentage requirements for TDIU under 38 C.F.R. § 4.16(b).  The Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance.  Where there is plausible evidence that a claimant seeking extraschedular TDIU is unable to secure or follow a substantially gainful occupation and there is no affirmative evidence to the contrary, the Board is required to remand the claim for referral to the appropriate first line authority to consider entitlement on an extraschedular basis.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Instead, the Board must insure that the claim is referred to the Director of C&P for initial adjudication.  

In the case of a claim for TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect the appellant's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Obtain an opinion as to whether the Veteran's service connected disabilities, PTSD and a right ankle disability, would have, as likely as not, precluded her from obtaining or maintaining employment consistent with her education and occupational experience during the period from February 7, 2007 to May 21, 2008.

The opinion provider should review the claims folder and provide reasons for the opinion.

If further examination is needed, this should be provided.

2.  Refer the TDIU issue to the Director of VA's Compensation and Pension Service for consideration of entitlement to TDIU in accordance with 38 C.F.R. § 4.16(b) during the period from February 7, 2007 to May 21, 2008. 

3.  If the TDIU claim on appeal remains denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


